Citation Nr: 0710896	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  98-08 995	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
disabling for residuals of prostate cancer, status post 
prostatectomy, prior to November 28, 2005, and a rating 
higher than 20 percent disabling, since November 28, 2005.  


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to May 
1964 and from June 1965 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA). By this rating, service connection was 
established for residuals of prostate cancer, status post 
prostatectomy. An evaluation of 0 percent was assigned.  By a 
September 2001 rating decision, the RO increased the 
disability rating for the service-connected prostate disorder 
from a 0 percent to a 10 percent rating, effective November 
7, 1996.

In September 2004, the Board remanded the case to the RO for 
further development.  While the case was on remand, the RO 
issued a rating decision in November 2006 raising the 
veteran's rating for his prostate disorder to 20 percent 
disabling, effective November 28, 2005.  The case has been 
returned to the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  Prior to November 28, 2005, residuals of prostate cancer, 
status post prostatectomy did not result in renal dysfunction 
and did not require that the veteran wear absorbent materials 
which must be changed less than 2 times per day.  

2.  Since November 28, 2005, residuals of prostate cancer, 
status post prostatectomy have not resulted in renal 
dysfunction and have not required that the veteran wear 
absorbent materials which must be changed 2 to 4 times per 
day.


CONCLUSION OF LAW

An initial rating higher than 10 percent for residuals of 
prostate cancer, status post prostatectomy, prior to November 
28, 2005; or a rating higher than 20 percent since November 
28, 2005, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115a, and 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in April 2001, October 2004, February 
2005, November 2005, February 2006 and August 2006, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claim decided herein; 
the information and evidence that VA would seek to provide; 
and the information and evidence that the veteran was 
expected to provide.  He was instructed to submit any 
evidence in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and post-service medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran VA examinations in connection 
with his claim.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issue decided 
herein.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for residuals of 
prostate cancer, status post prostatectomy, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Note:  Following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Renal dysfunction:  
A 100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  

An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

A 60 percent rating is warranted for constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  

A 30 percent rating is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  

A noncompensable rating is warranted for albumin and casts 
with history of acute nephritis; or, hypertension non-
compensable under Diagnostic Code 7101.  

Voiding dysfunction:  

Rate particular condition as urine leakage, frequency, or 
obstructed voiding.  Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, or Stress 
Incontinence:  

A 60 percent rating is warranted for voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.

A 40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  


Urinary frequency:  
A 40 percent rating is warranted for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.

A 20 percent rating is warranted for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  

A 10 percent rating is warranted for daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  

Obstructed voiding:  
A 30 percent rating is warranted where there is urinary 
retention requiring intermittent or continuous 
catheterization.  

A 10 percent rating is warranted where there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  

1.  Post void residuals greater than 150 cc.  
2.  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).  
3.  Recurrent urinary tract infections secondary to 
obstruction.  4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.  

A zero percent rating is warranted for obstructive 
symptomatology with or without stricture disease, requiring 
dilatation 1 to 2 times per year.  

Urinary tract infection:  
Poor renal function: Rate as renal dysfunction.  
A 30 percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.
A 10 percent rating is warranted for urinary tract infection 
involving long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  

Analysis

Reports from a private medical facility disclose that the 
veteran underwent a radical prostatectomy in February 1991 
for carcinoma of the prostate.  A March 1995 treatment 
notation from Michael J. Wehle, M.D., the veteran's 
urologist, indicates that the veteran had shown no evidence 
or signs of recurrence of prostate cancer since surgery.  The 
prostate specific antigen (PSA) had been undetectable to 
laboratory testing.  Subsequent treatment entries from that 
physician, through June 2000, also confirm that prostate 
cancer had not recurred.

A VA genitourinary examination was performed in May 1997.  
The veteran indicated he was continent.  He reported that he 
experienced frequency, but denied leakage or other urinary 
tract complaints.  He remarked that he did not require pads 
or appliances.  

In his substantive appeal, dated in April 1998, the veteran 
stated that his urinary continence was generally good, but 
added that he had leakage virtually every time he sneezed, 
laughed or coughed hard.  He commented that his daytime 
voiding interval was normally every 2-3 hours and 2 times at 
night.

On VA genitourinary examination in June 2001, the veteran 
related that he was not incontinent.  He indicated that he 
had fair urinary flow, with some terminal dribbling, but he 
did not require pads.  He denied urinary tract infections.  
He stated that he did not require catheterization or other 
invasive procedure.  The PSA test was negative.  The 
diagnosis was carcinoma of the prostate, status post radical 
prostatectomy, with apparent cure.  

Clinical records from Erick Bournigal, M.D., show that the 
veteran was seen in January 2003 for a comprehensive health 
review.  He had no specific complaints.  As to genitourinary 
status, he indicated that he had nocturia less than twice a 
night.  He denied incontinence other than stress 
incontinence.  In May 2004, the veteran presented, wondering 
if he had a bladder infection.  There had reportedly been an 
episode of right flank pain several days before; then, some 
burning after urination, as well as urgency and 
intermittency, but no discharge. He was feeling better on the 
day of the visit-he had no more flank pain, but still 
experienced post-void dysuria and urgency.  He was prescribed 
a 7-day course of Cipro; a urine culture was ordered.  

An August 2004 treatment entry from Dr. Bournigal indicates 
that the veteran presented with a complaint of having to 
urinate three to four times a day, occurring intermittently.  
He stated that he had nocturia less than twice per night; he 
denied incontinence other than stress incontinence.  The 
impression was bladder spasm, suggested by history; possible 
urinary tract infection.  A urinalysis and culture were 
ordered; Detrol was prescribed.  

In a statement in support of the claim, dated in April 2005, 
the veteran related that he got up to urinate 2-5 times per 
night, the average being 3 times.  He described post-void 
dribbling characterized by 3-5 "iterations" until he was 
able to completely evacuate the bladder.  

A VA genitourinary examination was performed in November 
2005.  The veteran reported urgency with daily frequency and 
hesitancy.  He indicated he could not hold urine once he had 
the urge.  He related that he did not use absorbent material 
or an appliance.  He remarked that he got up every 1-1 1/2 
hours at night to urinate; he also urinated every 1-1 1/2 hours 
during the day.  He indicated that he had never had urinary 
tract infections.  There had been catheterization since 
prostate surgery.  The diagnoses included urinary 
incontinence; normal kidney function, with creatinine 1.1 
mg/dl; and no evidence of urinary tract infection on clinical 
evaluation.  

On VA genitourinary examination in September 2006, the 
veteran reported slight leakage of urine which did not 
require a pad.  His urinary symptoms consisted of moderate 
frequency and nocturia; sometimes, at the end of urination, 
he had to go back once or twice to empty his bladder.  On 
average, he awakened at least 3 times a night to urinate.  He 
denied recurrent urinary tract infection.  Laboratory testing 
showed that PSA was 0.1 mg/dl.  The biochemical profile was 
completely normal. 

The record establishes that there has been no local 
recurrence or metastasis of prostate cancer since the veteran 
underwent a radical prostatectomy in February 1991.  
Accordingly, under governing criteria, the residuals of 
prostate cancer are rated on the basis of whether voiding 
dysfunction or renal dysfunction is more predominant.  The 
medical evidence demonstrates that voiding dysfunction is the 
predominant residual in this case.  

During the entire appeal period, the medical evidence shows 
that the veteran has reported some urinary frequency, post-
void dribbling, and stress incontinence.  However, in order 
to be entitled to a rating higher than 10 percent for 
postoperative residuals of prostate cancer prior to November 
28, 2005, the veteran must have required the wearing of 
absorbent materials that had to changed less than two times 
per day.  In fact, he has consistently denied voiding 
dysfunction to the extent of needing to use absorbent 
materials.  

Also, prior to November 28, 2005, the record does not 
establish that the veteran was having a daytime voiding 
interval between one and two hours; or that he was getting up 
to void three to four times per night.  Hence, a rating 
higher than 10 percent is not for application on the basis of 
urinary frequency.  As well, there is no indication that the 
veteran was having obstructed voiding or recurrent urinary 
tract infection, that would support a rating a rating higher 
than 10 percent based on either of these types of 
genitourinary dysfunction.  

In order to be entitled to a rating higher than 20 percent 
for postoperative residuals of prostate cancer since November 
28, 2005, the veteran must require the wearing of absorbent 
materials that have to be changed 2 to 4 times per day.  As 
previously stated, he has consistently denied voiding 
dysfunction to the extent of needing to use absorbent 
materials.  Also, since November 28, 2005, the record does 
not establish that the veteran has a daytime voiding interval 
less than one hour; or that he is getting up to void five or 
more times per night.  Hence, a rating higher than 20 percent 
is not for application on the basis of urinary frequency.  As 
well, there is no indication that the veteran is having 
obstructed voiding or recurrent urinary tract infection, that 
would support a rating a rating higher than 10 percent based 
on either of these types of genitourinary dysfunction.  

Throughout the course of the appeal, the veteran has reported 
experiencing impotence.  The schedular rating assigned for 
prostate cancer, status post prostatectomy, contemplates 
voiding dysfunction or renal dysfunction, but not impotence.  
Rather, VA provides special monthly compensation (SMC) on 
account of loss of use of a creative organ stemming from the 
postoperative residuals of treatment of service-connected 
prostate cancer.  The Board notes that the RO has awarded the 
veteran SMC based on loss of use of a creative organ.  

The Board has considered whether a "staged" rating is 
appropriate for the residuals of prostate cancer, status post 
prostatectomy.  In this case, the RO has already staged the 
rating assigned for the veteran's prostate disorder, 
assigning a 10 percent evaluation prior to November 28, 2005, 
and a 20 percent evaluation since November 28, 2005.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
than did the RO.  Fenderson, supra.  

For these reasons, the claim for initial or subsequent 
ratings higher than those assigned for residuals of prostate 
cancer, status post prostatectomy, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating higher than 10 percent disabling for 
residuals of prostate cancer, status post prostatectomy, 
prior to November 28, 2005, and a rating higher than 20 
percent disabling since November 28, 2005, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


